Citation Nr: 1802396	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  08-26 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from October 1973 to October 1978.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the case for further development in April 2014 and June 2015.  That development has been completed and the case has since been returned to the Board for appellate review.  

The Veteran was scheduled to testify at a Board hearing in August 2017, but withdrew his request in a letter dated August 2, 2017.  His hearing request is therefore considered withdrawn.  38 C F R § 20 704(e) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was afforded a VA examination with regard to his asthma in January 2014.  The examiner opined that the Veteran's asthma was less likely than not related to his active service.  In reaching this conclusion, the examiner indicated that the Veteran had a long term history of smoking one to two packages of cigarettes per day since 1955.  However, as reported in the Veteran's April 2017 Informal Hearing Presentation, the Veteran was born in 1952 and would have been approximately three years old in 1955.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Thus, the Board finds that the January 2014 VA opinion is inadequate to decide the claim.  As such, the Board finds that a new opinion is warranted to determine whether the Veteran's diagnosed asthma is related to his period of active service.  




Accordingly, the case is REMANDED for the following action:


1. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's asthma.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should review the claims file and provide and addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma had its onset during service or is otherwise etiologically related to his active service.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

2. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




